Proceeding by respondent against his former wife, who had obtained a divorce in Nevada, to fix proper visitation rights permitting him to have custody of their infant son on week ends, summer vacations and holiday periods and permitting him to take the child away from her home. The appeal is from an order referring the proceeding to an official referee to hear and determine. Order reversed, without costs, and proceeding remitted to the Special Term for determination on the merits. Issues of fact are raised, *980affecting the child’s welfare, which require a hearing either before the court or before an official referee to whom the matter may, in the court’s discretion, be referred for hearing and report (see, e.g., People ex rel. McCanliss v. McCanliss, 255 N. Y. 456, 462). A reference to hear and determine may not be ordered in a proceeding of this nature without the consent of the parties (Newcomb v. Newcomb, 281 App. Div. 689). Nolan, P. J., Wenzel, Beldoclc, Murphy and Hallinan, JJ., concur.